Citation Nr: 0843420	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-30 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for tinea cruris and 
tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2004 and August 2004 rating 
determinations of a Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Boston, Massachusetts.  The veteran 
testified before the undersigned Veterans Law Judge in 
October 2008; a transcript of that hearing is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  Unfortunately, 
the evidence presently of record is not adequate to render a 
determination regarding the veteran's appeal.

I. PTSD

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  With respect to requests to reopen 
previously disallowed claims, the Court of Appeals for 
Veterans Claims (Court) has held that more specific VCAA 
notice is required.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, including the technical meanings of "new" and 
"material" and the unique character of evidence that must 
be presented in order to reopen the veteran's previously 
disallowed claim, as well as the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought

The Board notes that the veteran has not been provided notice 
in accordance with Kent as it pertains to his request to 
reopen his previously disallowed claim of entitlement to 
service connection for PTSD.  In this regard, a December 2003 
letter misinformed the veteran that the last final denial in 
this matter was a rating decision issued March 25, 1992.  In 
fact, a request to reopen the veteran's PTSD claim was more 
recently denied by a rating decision dated March 26, 1996.  
Additionally, the veteran was never notified of the reason 
for the prior denial, namely, that in order to reopen his 
service connection claim he must submit new evidence 
sufficient to establish a verified stressor.  Since the 
veteran has not been provided notice in accordance with Kent, 
such notice should be provided prior to this issue being 
adjudicated by the agency of original jurisdiction (AOJ); the 
veteran should be provided an opportunity to submit 
additional evidence and argument.

As noted above, the veteran's claim remains denied because he 
has not submitted new and material evidence sufficient to 
meet the stressor criterion for service connection for PTSD.  
See 38 C.F.R. § 3.304(f) (2008).  The evidence necessary to 
establish that a claimed stressor actually varies depending 
on whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002);  38 C.F.R. § 3.303(d) (2008).  More specifically, if 
it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor(s) is related to combat, then 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).

The veteran testified at the October 2008 Board hearing that 
he served in a provisional rifle platoon while in Vietnam.  
His duties, as reported by the veteran, included sweeps, 
ambushes, and guard duty on base.  The veteran indicated that 
his base took no rocket or mortar fire; he was also not 
involved in any enemy engagement while on convoys.  The 
veteran only recalled one incident in which he took fire; he 
testified that a couple of sniper shots were fired at him 
while on guard duty.  The veteran stated that he notified his 
Staff Sergeant of this incident.  

It does not appear that the veteran is claiming any combat-
related stressors.  Therefore, credible supporting evidence 
is required to verify the occurrence of his claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In 
order to aid the veteran in substantiating his claim to 
reopen, the AOJ should ask him to complete a VA Form 21-0781, 
Statement in Support of Claim for Service Connection for 
PTSD.  The AOJ should make reasonable efforts to verify any 
stressors identified by the veteran with sufficient detail 
and information.

II. Tinea Cruris and Tinea Pedis

The veteran has claimed that his service-connected tinea 
cruris and tinea pedis have worsened in severity.  Therefore, 
he is requesting a higher disability rating.  See 38 U.S.C.A. 
§ 1155 (West 2002).  The veteran's skin disability is 
presently rated pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2008).  Such diagnostic code provides for a 
compensable rating when the veteran's skin disability either 
(1) affects at least 5 percent of the entire body or at least 
5 percent of exposed areas, or (2) requires some level of 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Id.  

The veteran was evaluated in conjunction with his increased 
rating claim in December 2003.  Review of the examination 
report reflects that the veteran has ill-defined dusky pink 
skin in both groins as well as maceration between the toes.  
The veteran reported occasional use of topical therapies to 
treat his skin disability.  There is no mention of what 
percent of the veteran's entire body or exposed areas are 
affected by his skin disorder.  

Under the circumstances, the Board finds that the veteran has 
not been provided a VA examination that is adequate for 
rating purposes.  See 38 C.F.R. § 4.2 (2008) (a report that 
does not contain sufficient detail regarding the veteran's 
disability picture is inadequate for evaluation purposes).  
The Board observes that it is necessary to obtain an accurate 
description of the total body area and total exposed area 
affected by his disability to assign a disability rating.  As 
such, a remand is necessary to afford the veteran an 
examination that conforms with the criteria provided in the 
Schedule for Rating Disabilities.

Finally, the veteran testified in October 2008 that he 
received treated for his skin disability in early 2008 at the 
Jamaica Plains VA Medical Center (MC).  Review of the claims 
folder reflects that Jamaica Plains VAMC treatment records 
dated through March 2006 are of record.  Thus, it appears 
that there are outstanding treatment records pertinent to the 
veteran's claim.  A remand is necessary to obtain any current 
VA records.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding what evidence and information is 
necessary to reopen his claim of service 
connection for PTSD.  See 38 C.F.R. 
§ 3.156; Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Specifically, the veteran should 
be informed (1) that the final prior 
denial in this matter was a rating 
decision dated March 26, 1996, and (2) 
that in order to reopen his previously 
disallowed claim, he must present new 
evidence sufficient to corroborate his 
claimed in-service stressors.  

2.  Contact the veteran and ask him to 
complete a VA Form 21-0781, Statement in 
Support of Claim for Service Connection 
for PTSD.  Based on the veteran's 
response, the AOJ should make reasonable 
efforts to verify any stressors identified 
by the veteran with sufficient detail and 
information.

3.  Obtain any VA treatment records from 
the Jamaica Plain VAMC for the period from 
April 2006 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  Schedule the veteran for a VA 
dermatology examination to determine the 
severity of the veteran's service-
connected tinea cruris and tinea pedis.  
The claims file must be made available to 
the examiner, and the examination report 
should reflect that the claims file was 
reviewed in conjunction with the 
examination.  Any indicated diagnostic 
tests and studies should be accomplished 
prior to the completion of the examiner's 
report.  Following an examination of the 
veteran, the examiner should describe all 
pertinent symptomatology and findings 
associated with the veteran's service-
connected tinea cruris and tinea pedis.  
The examiner should also provide findings 
as to the percent (0 to 100 percent) of 
total skin and percent of exposed skin (0 
to 100 percent) affected by the veteran's 
tinea cruris and tinea pedis.  
Additionally, the examiner should state 
whether the veteran's skin disorders 
require systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs, and if so, how often such therapy 
was required during the last 12-month 
period (how many weeks).  Any medical 
opinions should be accompanied by a 
rationale.

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


